Citation Nr: 0715967	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-37 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to July 31, 1997, for 
the grant of service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to September 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

In April 2007, the Board attempted to clarify whether the 
veteran desired a personal hearing in Washington, D.C., or by 
Travel Board or videoconference at the RO. A copy of this 
inquiry was sent to his representative. As no response was 
received from the veteran or his representative, the Board 
concludes that no such hearing is sought.  


FINDING OF FACT

The earliest claim for VA disability compensation for a 
psychiatric disorder was received by VA on July 31, 1997.   


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 1997, 
for the grant of service connection for schizophrenia, 
paranoid type, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).      






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter, 
dated in February 2005.  The veteran was informed that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.

As the VCAA notice came after the adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication. However the procedural 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at a hearing at the RO.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).    

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable and the effective date).

To the extent that the degree of disability assignable was 
not provided, since schizophrenia, paranoid type, is rated 
100 percent disabling, the degree of disability is moot.  As 
for the effective date notice, the effective date question is 
the issue on appeal, and the notice, pertaining to the 
effective date, was contained in the statement of the case as 
required by 38 U.S.C.A. § 7105(d).  A separate notice 
satisfying the mandates set forth in Dingess was sent to the 
veteran in March 2006.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.






Analysis

The effective date of an award based on an original claim for 
compensation or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  If the claim is 
received within one year of separation from service, the 
effective date is the day following separation from service 
or date entitlement arose, otherwise the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2).

The veteran asserted at his personal hearing in May 2006 that 
he first experienced symptoms of paranoid schizophrenia 
during service, and, as such, the effective date of service 
connection for schizophrenia, paranoid type, should have been 
the date he was discharged from service in September 1971.  

The record shows that the veteran was separated from service 
in 1971.  In November 2003, the RO granted service connection 
for schizophrenia, paranoid type, effective from July 31, 
1997, the date of receipt of the veteran's claim for service 
connection for a psychiatric disorder, then claimed as post-
traumatic stress disorder.  

In this case, there is no communication, formal or informal, 
that could be interpreted as a claim for service connection 
for a psychiatric disorder earlier than July 31, 1997.  Prior 
to July 1997, the veteran had submitted a claim for service 
connection for a back disability; however, there is no 
communication from the veteran received prior to July 1997 
that may be construed as indicating intent to seek or apply 
for service connection for a psychiatric disorder.  The Board 
recognizes that, in a May 2003 VA examination report, a VA 
specialist in psychiatry opined that the veteran's currently 
diagnosed paranoid schizophrenia in all probability 
originated coincident with active service, and that such 
opinion was the basis of the Board's decision in August 2003 
to grant service connection for schizophrenia, paranoid type.  
However, regardless of the evidence showing that the veteran 
first experienced symptoms of paranoid schizophrenia during 
service, the Board notes that the effective date of the award 
of service connection is not based on the date of the 
earliest medical evidence demonstrating a disability, but on 
the date that the application upon which service connection 
was eventually awarded was filed.  In the present case, this 
was July 31, 1997.  Thus, the Board finds no legal basis for 
awarding service connection for schizophrenia, paranoid type, 
earlier than July 31, 1997.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§§ 3.1(p), 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
July 31, 1997, for the grant of service connection for 
schizophrenia, paranoid type.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than July 31, 1997, for the grant 
of service connection for schizophrenia, paranoid type, is 
denied.   




____________________________________________
WAYNE M. BRAEUER   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


